Title: From Thomas Jefferson to Thomas Leiper, 27 May 1792
From: Jefferson, Thomas
To: Leiper, Thomas


          
            Sir
            Philadelphia May 27. 1792.
          
          My tobacco arrived here yesterday by the Linnet Capt. Weymouth, whom I will direct to deliver it to you. There are 30. hhds, supposed to weigh about 40,000 ℔. but the weights not having been forwarded, it may perhaps be necessary for you to weigh it here. Instead of sending the money on to Richmond, the Gentleman for whom it was destined writes me word he will be here between the 8th. and 15th. of June. I shall have occasion for about 200 Dollars in the course of the present week. I am Sir your very humble servt,
          
            Th: Jefferson
          
        